Order filed September 18, 2015




                                             In The

                           Fourteenth Court of Appeals
                                     NO. 14-14-00862-CR
                                          ____________

                              WOODROW MILLER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee


                           On Appeal from the 185th District Court
                                   Harris County, Texas
                              Trial Court Cause No. 876249-F

                                           ORDER

       The clerk’s record was filed November 4, 2014. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record
does not contain Woodrow Miller's Application for Writ of Habeas Corpus.

       The Harris County District Clerk is directed to file a supplemental clerk’s record on or
before September 28, 2015, containing Woodrow Miller's Application for Writ of Habeas
Corpus.

       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a part of
the case file.

                                 PER CURIAM